Case: 12-40931       Document: 00512260370         Page: 1     Date Filed: 06/03/2013




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                            June 3, 2013
                                     No. 12-40931
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ESTEBAN GARCIA-GUILLEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-661-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Esteban Garcia-Guillen pleaded guilty to one count of illegal reentry and
was sentenced within the advisory guidelines range to 46 months in prison.
Garcia-Guillen now appeals the district court’s imposition of a 16-level
enhancement for a prior crime of violence pursuant to § 2L1.2(b)(1)(A)(ii) of the
United States Sentencing Guidelines. However, conceding that his sole issue on
appeal is foreclosed by circuit precedent, he moves for summary disposition.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40931    Document: 00512260370     Page: 2   Date Filed: 06/03/2013

                                 No. 12-40931

      Garcia-Guillen contends that his prior conviction for burglary of a
habitation under Texas Penal Code § 30.02 does not constitute a crime of
violence for purposes of the § 2L1.2 enhancement. As Garcia-Guillen concedes,
he did not raise this argument in the district court, so our review is for plain
error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009). Garcia-Guillen asserts that the Texas offense of burglary of a habitation
does not constitute burglary of a dwelling because it defines a dwelling owner as
including a person with a greater right to possession. According to Garcia-
Guillen, this “greater right to possession” theory is unique to Texas and makes
the offense broader than generic burglary.
      We recently rejected a materially indistinguishable argument. See United
States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 2013 U.S.
LEXIS 3765 (May 13, 2013). In light of Morales-Mota, the district court did not
commit any error, plain or otherwise, in imposing the enhancement.
      The motion for summary disposition is GRANTED. The judgment of the
district court is AFFIRMED.




                                       2